Per Curiam.
Before survey-made, such a warrant gives no interest in land: and if it did, the land could be sold only in the county. What then is the nature of such a warrant, or of the right conferred by it? It is a mere license-authority to do a particular thing for the warrantee’s benefit: it is an order to perform an act which may give him an estate in land, but in the mean time it is no more than a thing in action; and though equity might execute an agreement to transfer it, it is not assignable at law. Now at common law, a thing in action could not be seized in execution; and it will scarcely be pretended that a mere authority can. Could a marriage license, a lottery ticket, or a. tavern-keeper’s authority to retail, be levied and sold? These, though valuable, are so intimately *407associated with the person, as to be inseparable from it, without the assistance of a statute, even by the machinery of the law. The surveys made on these warrants,therefore, did notenure to the benefit of the person calling himself the sheriff’s vendee, because, as the sale was a nullity, there could be no sheriff’s vendee; and the direction given was improper.
Judgment reversed, and a venire facias de novo awarded.